ORDER
PER CURIAM
On consideration of appellant’s petition for rehearing or rehearing en bane, ami-cus curiae Public Defender Service’s brief in support of appellant’s petition, and ap-pellee’s opposition thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the active judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of November 10, 2016, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellant shall file his new brief on or before August 10, 2017; amicus curiae Public Defender Service shall file its brief on or before August 21, 2017; appellee shall file its responsive brief no later than September 21, 2017; and appellant shall file his responsive brief, if any, no later than October 5, 2017. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal.